       Case 4:18-cv-06336-HSG Document 101 Filed 09/14/20 Page 1 of 4



 1   JENNIFER S. ROMANO (SBN 195953)
     NARAIN KUMAR (SBN 195953)
 2   CROWELL & MORING LLP
     515 South Flower Street, 40th Floor
 3   Los Angeles, CA 90071
     Telephone: (213) 622-4750
 4   Facsimile: (213) 622-2690
     jromano@crowell.com
 5   mgomes@crowell.com
 6   MICHAEL W. LIEBERMAN (admitted pro hac vice)
     CROWELL & MORING LLP
 7   1001 Pennsylvania Avenue, N.W.
     Washington, D.C. 20004-2595
 8   Telephone: (202) 624-2500
     Facsimile: (202) 628-5116
 9   mlieberman@crowell.com
10   JARED L. FACHER (admitted pro hac vice)
     CROWELL & MORING LLP
11   590 Madison Avenue, 20th Floor
     New York, NY 10022
12   Telephone: (212) 223-4000
     Facsimile: (212) 223-4134
13   jfacher@crowell.com
14   Attorneys for Defendants
15   Additional Counsel located on the next page
16

17                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
18                                   OAKLAND DIVISION
19
     JANE SMITH and JANE ROE, on behalf              Case No. 4:18-cv-06336-HSG
20   of themselves and all others similarly
     situated,                                     THIRD STIPULATED REQUEST
21                                                 TO STAY ACTION
                       Plaintiffs,
22
            v.                                                      CLASS ACTION
23
     UNITED HEALTHCARE INSURANCE
     CO. and UNITED BEHAVIORAL                     Judge: Hon. Haywood S. Gilliam, Jr.
24
     HEALTH,
25
                       Defendants.
26

27

28
                                                            THIRD STIPULATED REQUEST TO STAY PROCEEDINGS
                                                                                  CASE NO. 4:18-cv-06336-HSG
       Case 4:18-cv-06336-HSG Document 101 Filed 09/14/20 Page 2 of 4



 1   PSYCH-APPEAL, INC.
     Meiram Bendat (Cal. Bar No. 198884)
 2   8560 West Sunset Boulevard, Suite 500
     West Hollywood, CA 90069
 3   Tel: (310) 598-3690, x.101
     Fax: (310) 564-0040
 4   meiram@psych-appeal.org
 5   ZUCKERMAN SPAEDER LLP
     D. Brian Hufford (admitted pro hac vice)
 6   Jason S. Cowart (admitted pro hac vice)
     Nell Z. Peyser (admitted pro hac vice)
 7   485 Madison Ave., 10th Floor
     New York, NY 10022
 8   Tel: (212) 704-9600
     Fax: (917) 261-5864
 9   dbhufford@zuckerman.com
     jcowart@zuckerman.com
10   npeyser@zuckerman.com
11   Attorneys for Plaintiffs and the Putative Class
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       THIRD STIPULATED REQUEST TO STAY PROCEEDINGS
                                                                             CASE NO. 4:18-cv-06336-HSG
      Case 4:18-cv-06336-HSG Document 101 Filed 09/14/20 Page 3 of 4



 1           Pursuant to Civil Local Rule 6-2, the parties in the above-captioned action, by and
 2   through their respective counsel of record, hereby jointly stipulate and request as follows:
 3           WHEREAS, on March 13, 2020, by joint stipulation (the “March 13 Joint

 4   Stipulation”), the parties requested a 90-day stay of proceedings to allow the parties to focus

 5   their attention on the resolution of this matter (Dkt. No. 91);

 6           WHEREAS, on March 16, 2020, the Court “So Ordered” the March 13 Joint

 7   Stipulation (Dkt. No. 93);

 8           WHEREAS, the parties similarly requested a 90-day stay of proceedings in the related

 9   case of Jane Doe v. UnitedHealth Group, Inc. et al., Case No. 17-cv-4160 (E.D.N.Y.) (the

10   “Doe case”), which was also granted;

11           WHEREAS, on June 12, 2020, by joint stipulation (the “June 12 Joint Stipulation”),

12   the parties requested a second 90-day stay of proceedings to allow the parties to continue their

13   settlement discussions (Dkt. No. 97);

14           WHEREAS, on June 15, 2020, the Court “So Ordered” the June 12 Joint Stipulation

15   (Dkt. No. 98);

16           WHEREAS, the parties similarly requested a 90-day stay of proceedings in the Doe

17   case, which was also granted;

18           WHEREAS, since June 15, 2020, the parties have communicated regularly regarding

19   their respective positions on settlement and discussed terms for potential resolution in both this

20   case and the Doe case;

21           WHEREAS, the parties have not yet reached a resolution, but are continuing to work

22   together cooperatively and make meaningful progress;

23           WHEREAS, the parties request an additional 90-day stay of the proceedings to allow

24   settlement discussions to continue without the unnecessary expenditure of party and judicial

25   resources on this litigation;

26           WHEREAS, the parties are contemporaneously seeking an additional 90-day stay in

27   the Doe case; and

28           WHEREAS, there is good cause to continue to stay proceedings in this matter.
                                                              THIRD STIPULATED REQUEST TO STAY PROCEEDINGS
                                                                                    CASE NO. 4:18-cv-06336-HSG
       Case 4:18-cv-06336-HSG Document 101 Filed 09/14/20 Page 4 of 4



 1           IT IS HEREBY STIPULATED AND AGREED as follows:
 2               1. All existing deadlines in the case, including those reflected in the Amended
 3                  Scheduling Order issued on February 14, 2020 (Dkt. No. 77), continue to be
 4                  vacated; and
 5               2. The parties shall submit a joint status report on or before December 14, 2020
 6                  updating the court as to the status of settlement discussions or, alternatively,
 7                  proposing new deadlines for proceedings in this matter if discussions between
 8                  the parties appear unlikely to resolve the matter.
 9

10   Dated: September 14, 2020                 CROWELL & MORING LLP
11                                             By: /s/ Michael W. Lieberman
                                                   Michael W. Lieberman
12                                                 Attorneys for the Defendants
13

14   Dated: September 14, 2020                ZUCKERMAN SPAEDER LLP
15                                            By: /s/ Nell Z. Peyser
                                                  Nell Z. Peyser
16                                                Attorneys for Plaintiffs and the Putative Class
17

18                                      FILER’S ATTESTATION
19          Pursuant to Civil Local Rule 5-1(i)(3) regarding signatures, I attest that concurrence in the
20   filing of this document has been obtained from the other signatories.
21

22   Dated: September 14, 2020                    /s/ Michael W. Lieberman
                                                  Michael W. Lieberman
23

24

25   IT IS SO ORDERED.

26
                                                  By: /s/
27                                                    HAYWOOD S. GILLIAM, JR.
                                                      United States District Judge
28
                                                             THIRD STIPULATED REQUEST TO STAY PROCEEDINGS
                                                                                   CASE NO. 4:18-cv-06336-HSG
